

116 HR 8533 IH: Support Allowing Volume Exception for Federally-Assisted Housing Act
U.S. House of Representatives
2020-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8533IN THE HOUSE OF REPRESENTATIVESOctober 6, 2020Ms. Clark of Massachusetts (for herself, Mr. Marchant, and Mr. Cisneros) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide an exception to the volume cap requirement for private activity bonds used to finance the preservation, improvement, or replacement of certain federally-assisted buildings, and for other purposes.1.Short titleThis Act may be cited as the Support Allowing Volume Exception for Federally-Assisted Housing Act or the SAVE Federally-Assisted Housing Act. 2.Exception to volume cap requirement for certain private activity bonds(a)In generalSection 146(g) of the Internal Revenue Code of 1986 is amended in paragraph (3) by striking and, in paragraph (4) by striking the period at the end and inserting , and, and by adding at the end the following new paragraph:(5)any bond to finance the preservation, improvement, or replacement of a Federally-assisted building (as such term is described in section 42(d)(6)(C)(i), provided that for purposes of this paragraph, the substantial assistance requirement under such section will be considered met with respect to any building with more than 20 percent of units assisted or more than 20 percent of the eligible basis funded under one or more of the housing programs covered therein)..(b)Low-Income housing creditSection 42(h)(4)(A)(i) of such Code is amended by adding after section 146or is described in section 146(g)(5). (c)Effective dateThe amendments made by this section shall apply to bonds issued after the date of the enactment of this section. 